Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an electrolysis unit configured to convert water to oxygen and hydrogen” in claim 1 ll. 4, invoking 112f, interpreted to be (according to specification para 0039 and Fig. 1): a component to receive water as an input and produce oxygen and hydrogen as outputs, or equivalents thereof
“a cycle unit configured to heat feed water” in claim 1 ll. 8, invoking 112f, interpreted to be (according to specification para 0038 and Fig. 1): a component to receive water and turbine exhaust, and to use the turbine exhaust to heat the water, or equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiazhong Luo on 31 May 2022.
The application has been amended as follows: 

1.	(Currently Amended) A system, comprising: 
a pyrolysis reactor configured to receive feedstock and produce a liquid fuel and a gaseous fuel; 
an electrolysis unit configured to convert water to oxygen and hydrogen; 
a combustion turbine configured to receive the liquid fuel from the pyrolysis reactor and the oxygen from the electrolysis unit, to produce electrical power for use by the electrolysis unit, and produce a turbine exhaust; 
a cycle unit configured to heat feed water using the turbine exhaust; and 
a boiler configured to produce steam from the feed water after the feed water is heated by the cycle unit, and supply the steam to the combustion turbine to control a temperature of combustion of the liquid fuel. 
5.	(Currently Amended) The system of claim 4, wherein the system is configured to inject the oxygen produced in the electrolysis unit into a gasification region of the gasifier; and 
inject carbon dioxide into the gasification region of the gasifier.
11.	(Currently Amended) A method, comprising: 
introducing a feedstock to a pyrolysis reactor to produce a liquid fuel and a gaseous fuel;
providing [[the]]a pressurized oxygen from an electrolysis unit to a combustion turbine; 
providing the liquid fuel to the combustion turbine, wherein the liquid fuel combusts with the pressurized oxygen to generate electrical power and produce a turbine exhaust; 
heating feed water using the turbine exhaust in a cycle unit; [[and]] 
producing steam from the feed water after the feed water is heated by the cycle unit, through a boiler; and 
supplying the steam to the combustion turbine to control a temperature of combustion of the liquid fuel.
15.	(Currently Amended) The method of claim 14, further comprising: injecting the oxygen produced in the electrolysis unit into a gasification region of the gasifier; and 
injecting carbon dioxide into the gasification region of the gasifier.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features, 
a pyrolysis reactor to produce a liquid fuel and a gaseous fuel;
an electrolysis unit to produce oxygen, the oxygen and the liquid fuel are received and combusted in a combustion turbine; 
a cycle unit to heat feed water using the turbine exhaust; 
a boiler to produce steam from the feed water after the feed water is heated by the cycle unit.

ii.	Hinders (US 10436074 B2) teaches a system in Fig. 3B, having an electrolysis unit 112, a gas turbine engine 118, water from working conduit 180p heated by cycle unit 111a, then travels to steam turbine loop conduit 180f, then to boiler 124, but fails to teach a pyrolysis reactor to produce a liquid fuel and a gaseous fuel, such that the liquid fuel is received and combusted in the combustion turbine, and that the boiler produces steam from the feed water after the feed water is heated by the cycle unit, because there is no teaching in Hinders to show that the fluid entering the boiler 124 is water.
Dayton (US 20180195006 A1) teaches a biomass pyrolysis processes for forming a liquid bio-oil pyrolysis product rich in hydrocarbons (Para 0016), but fails to teach the pyrolysis process produces a gaseous fuel.
	It would not have been obvious to one of ordinary skill in the art to provide the gas turbine engine in Hinders with the liquid bio-oil fuel produced by Dayton, because Hinders teaches away from using fuels such as natural gas or other hydrocarbon-based or fossil fuels (Col 1 ll. 52-59) because these fuels would produce waste heat, thus additional structures (cooling towers, radiators, heat sinks, etc.) are needed to mitigate the waste heat, consequently increasing cost and complexity of the system (Col 1 ll. 52-67).  

iii.	Claims 2-10 and 12-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrick (US 20150167501 A1) teaches a system having a gas turbine engine, a boiler to receive a fuel, and a condenser.
Takahashi (US 9677471 B2) teaches a combined cycle power plant having an HRSG supplying steam to a combustor of a gas turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741